Mabry, C. J.:
It is the settled rule of this court that unless all the-parties against whom a joint decree is rendered unite in an appeal, or the appeal be taken in the names of all with summons and severance, or equivalent proceedings as to those who refuse to join therein, the appeal will be dismissed. This rule is based upon the-, cardinal doctrine in the administration of justice in all courts that all parties who are to be affected by the judgment of the court should be brought before it and given an opportunity to be heard.
This rule in chancery appeals obtains with as much force as in joint judgments at law where all parties against whom such judgments are rendered are required to join in the writ of érror. Whitlock vs. Willard, 18 Fla. 156; Guarantee Trust & Safe Deposit Co. vs. Buddington, 23 Fla. 514, 2 South. Rep. 885; Nash vs. Haycraft, 34 Fla. 449, 16 South. Rep. 324;. Witt vs. Baars, 36 Fla. 119, 18 South. Rep. 330, and Weston vs. Bonney, decided at the present term.
The Supreme Court of the United States has established the same rule, as shown by the following decisions cited by counsel for the motion here: Owings vs. Kincannon, 7 Pet. 399; Masterson vs. Herndon, 10 Wall, 416; Hampton vs. Rouse, 13 Wall. 187; Har*373dee vs. Wilson, 146 U. S. 179, 13 Sup. Ct. Rep. 39; Inglehart vs. Stanbury, 151 U. S. 68, 14 Sup. Ct. Rep. 237; Davis vs. Mercantile Trust Co., 152 U. S. 590, 14 South Rep. 693. There may be decrees in chancery rendered against several defendants where it is not necessary that all should join in' an appeal in order that the decree against those desiring to appeal may ■be reviewed. The interest of some may not be so joint as to be affected by a decree that may be made as to the interest of those appealing. In Guarantee Trust & Safe Deposit Co. vs. Buddington, supra, it was held that a party who may be aggrieved by a decree in his separate interests, or several parties who may be so aggrieved as to their united interests, may take, the former his separate appeal, and the latter their joint appeals, without joining other parties adjudged against by the same decree, but united in interest in the matter decreed, as to the party or parties appealing.
In the present case the decree is, in substance and form, joint as between appellants and Hattie A. Felt. If appellants have any interest in the land in question, she has a joint interest with them by virtue of the same deed relied on, and the decree that denied them ¿n interest in the property also adjudged that she had no interest therein. Hattie A. Felt is as much interested in the land according to the allegations of appellants’ answer as either of them. She was a joint defendant with appellants, and answered by guardian ad litem duly appointed, and the decree -adjudicated her interest in the property, as well as that of the other defendants.
Again, a reversal of the decree as to the interest of David A. Felt, and an adjudication that appellants *374and Hattie A. Felt are the joint owners in fee of the-land would affect the interest of the former. His interest is clearly in favor of the decree adjudging the-fee to be in him, and any modification of it would affect his interest.
Although we have no brief in opposition to the-motion to dismiss, we have felt an inclination not to-grant it if it could be avoided, on account of the delay in bringing it forward; but the rule is imperative that the rights and interests of parties should not be adjudicated in their absence, and without an opportunity to be heard. The present case comes within the rule, in our judgment, and hence the appeal must-be dismissed. Order to be entered accordingly.